ROSCOE J. HACKNEY II AND GEORGINA L. HACKNEY, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentHackney v. CommissionerDocket No. 7672-80.United States Tax CourtT.C. Memo 1981-534; 1981 Tax Ct. Memo LEXIS 214; 42 T.C.M. (CCH) 1166; T.C.M. (RIA) 81534; September 22, 1981James K. Rice, for the petitioners.  Genevieve K. Murtaugh, for the respondent.  GOFFEMEMORANDUM OPINION GOFFE, Judge: The Commissioner determined a deficiency in petitioners' Federal income tax for the taxable year 1977 in the amount of $ 717.  Petitioners have conceded the adjustments to income made by the Commissioner.  The only issue for decision is whether, in computing "averagable income" for purposes of income averaging for the taxable year 1977, base period income under section 1302 1 for any pre-1977 tax year may ever be less than the applicable zero bracket amount. 2The facts in this case have been fully stipulated.  The stipulation and the stipulated exhibits are*215  incorporated herein by this reference.  When the petition in this case was filed, petitioners, husband and wife, resided in Wayzata, Minnesota.  They filed their joint Federal income tax return for the taxable year 1977 with the Cincinnati Service Center, Covington, Kentucky.  On their joint Federal income tax return for the taxable year 1977, petitioners elected to compute their tax liability by the use of the income averaging provisions contained in sections 1301 through 1305, attaching for that purpose Schedule G of Form 1040 to their return.  The computations relating to base period income for the taxable years 1973 through 1976 reflected on that Schedule are as follows: 1976197519741973Taxable income$ (48,554)$ (569)$ (8,588)$ (5,580)Income excluded undersecs. 911 & 913Zero bracket amount3,200 3,200 3,200 3,200 "Base period income(add lines 1, 2, &3).  If less thanzero, enter zero."$ 2,631 The parties agree that petitioners' adjusted gross income less itemized deductions and exemptions for the taxable years 1973 through 1976 was as shown above in the row "taxable income." Respondent contends*216  that the negative amounts shown as taxable income for the taxable years 1973 through 1976 are to be adjusted upward to zero before adding the $ 3,200 zero bracket amounts.  Petitioners contend that the $ 3,200 zero bracket amounts.  Petitioners contend that the $ 3,200 zero bracket amounts are to be added to the negative taxable income amounts shown in the table, supra, and that only the sums are to be adjusted upward to zero. We recently decided this question in the respondent's favor.  Monson v. Commissioner, 77 T.C.     (July 23, 1981).  Our decision in Monson is dispositive of the issue in the present case.  We hold for respondent.  To reflect the foregoing, Decision will be entered for the respondent.  Footnotes1. All section references are to the Internal Revenue Code of 1954 as amended.  ↩2. In the instant case, $ 3,200.↩